Case 5:21-cr-00084-JKP Document1 Filed 02/24/21 Page 1of1

FILED

UNITED STATES DISTRICT COURT FEB 2 4 2021
WESTERN DISTRICT OF TEXAS cugAk. US. DISTRICT CLERK

 

 

SX2TCROOS4 IKE

UNITED STATES OF AMERICA, )
)
)
)
) Count 1: 18 U.S.C. §2261A(2)(B)
)
)
)

Plaintiff,
VS.

MARK JOSEPH UHLENBROCK, Internet Stalking
Defendant.
THE GRAND JURY CHARGES:
COUNT ONE
[18 U.S.C. §2261A(2)(B)]
From on or about May 2020 to September 2020, in the Western District of Texas and
elsewhere, Defendant,
MARK JOSEPH UHLENBROCK,
with the intent to kill, injure, harass, intimidate, or place under surveillance with intent to kill,
injure, harass, or intimidate another person, to wit: Y.T., used the mail, any interactive computer
service and electronic communication service or electronic communication system of interstate
commerce, and any other facility of interstate or foreign commerce to engage in a course of
conduct that caused, attempted to cause, or would be reasonably be expected to cause substantial

emotional distress to that person, an immediate family member of that person, or the spouse or

intimate partner of that person, in violation of Title 18, United St “ode, Section 2261A(2)(B).

 
   

FOREPERSON
ASHLEY C. HOFF
United States Attorney

By: CV Soe:

SARAH WANNARKA, Assistant United States Attorney
